Citation Nr: 1139315	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  07-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested by memory loss and problems concentrating, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a neurological disorder causing tremors, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a respiratory disability, to include sinusitis and frequent respiratory infections, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a back disability, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for arthritis, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to February 1984, and from February 1991 to August 1991, with service in Southwest Asia from March 1991 to July 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefits sought on appeal.

In June 2003, it appears that the Veteran claimed service connection for high cholesterol, a neck disability, carpal tunnel syndrome, and ALS.  As those claims have not been developed for appellate review, the Board refers them to the RO for appropriate action.

The issues of entitlement to service connection for an acquired psychiatric disorder and a disability manifested by memory loss and problems concentrating; a neurological disorder that causes tremors; and a respiratory disability, to include as due to an undiagnosed illness are REMANDED to the RO via the Appeals Management Center in Washington, D.C.
FINDING OF FACT

In June 2009, the Veteran withdrew his appeal concerning the issues of entitlement to service connection for a back disability, headaches, and arthritis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for a back disability, headaches, and arthritis have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).

In January 2007, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issues of entitlement to service connection for a back disability, headaches, and arthritis as identified in the December 2006 statement of the case.

In a June 2009 written communication, the Veteran stated that he was withdrawing the appeal as to the issues of entitlement to service connection for a back disability, headaches, and arthritis.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal as to these issues satisfies the requirements for the withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal as to the issues of entitlement to service connection for a back disability, headaches, and arthritis, there remain no allegations of errors of fact or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.


ORDER

The appeal concerning the issues of entitlement to service connection for a back disability, headaches, and arthritis, is dismissed.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

Initially, the Board finds that the requirements of VA's duty to notify and assist the claimant have not been met.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of the appeal, effective July 12, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  Since the regulations regarding service connection for PTSD have changed, the Veteran should be informed of the new regulations and they should be considered in adjudicating his claim.

The Veteran contends that he has psychiatric disorders that are related to his service.  Specifically, he contends that he has anxiety, depression, and PTSD that are related to his service.  With regard to PTSD, the Veteran contends that during his service he saw a man's head in a bucket and dead bodies stacked on top of one another in Death Valley, and was disturbed by a constant alarm of possible exposure to a deadly chemical in Jubilee.

Private treatment records dated in March 1999 indicate a diagnosis of personality disorder, not otherwise specified (NOS) with passive-aggressive and borderline features.  In October 1999, the Veteran was diagnosed with depression and anxiety.

VA medical records include an April 1999 report that indicates diagnoses of recurrent major depression and personality disorder, NOS, with Cluster B features.  In November and December 2002, the Veteran was diagnosed with manic depressive disorder, anxiety, depression, and bipolar affective disorder.

Private treatment records dated in January 2003 indicate that the Veteran had some psychological problems since his service and indicate diagnoses of major depression and PTSD.  It was noted that the Veteran had been physically and emotionally abused by his mother and stepfather and was sexually molested by an uncle at an early age.  He was diagnosed with severe major depression, possible bipolar disorder, and PTSD that pre-existed his service.

The Veteran underwent a private psychiatric evaluation in April 2003 at which time it was noted that he was abused as child.  He indicated service in a security unit around an artillery compound but was not on the front line and denied being shot at.  He described his worst experience during service as approaching a group of people that had been slaughtered.  He also heard gunfire and artillery rounds overhead which caused anxiety.  The psychiatrist opined that the Veteran's PTSD was due to child abuse and diagnosed him with severe major depression, possible bipolar disorder, and PTSD that pre-existed service.

On VA mental disorders examination in June 2003, the Veteran presented with a history of anxiety and depression since 1998.  On examination, the Veteran had no short-term memory impairment but demonstrated some impairment in concentration.  The examiner opined that the Veteran was not a very good historian and indicated that it was difficult to get a clear clinical picture and stated that there were contraindications between his reports and observed functional capacities.  The Veteran was diagnosed with a substance-induced mood disorder (Axis I) and personality disorder, NOS (Axis II).

An August 2003 private treatment record indicates a diagnosis of major depressive disorder, recurrent episode.

On VA mental disorders examination in April 2004, the Veteran denied any history of psychiatric intervention or treatment during his service and was diagnosed with bipolar disorder, mixed type, with psychotic features.

In June 2009, the Veteran testified that during service he came upon mass burials where they took bulldozers and dug a hole where bodies were buried with sand.  However, VA was not able to verify the Veteran's stressor.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of psychiatric symptomatology during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current psychiatric disability to his active service.  As any relationship remains unclear to the Board, the Board finds that another VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Remand will allow service connection for all current psychiatric disorders to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The examiner on remand should specifically reconcile the opinion with the April 2003 private opinion and any other opinions of record.

Next, the Veteran also contends that he has memory loss and problems concentrating that are related to his service.

In February 2003, a private physician opined that some of the Veteran's problems are related to Gulf War Syndrome.

On VA general medical examination in April 2004, the Veteran presented with a history of memory loss since 2000 and was diagnosed with memory loss of an unknown cause.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of memory loss and problems concentrating during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current memory loss and problems concentrating to his active service.  As any relationship remains unclear to the Board, the Board finds that another VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner on remand should specifically reconcile the opinion with the February 2003 private opinion and any other opinions of record.

Next, the Veteran contends that he has a neurological disorder that causes tremors that are related to his service.

VA medical records dated in April 2004 indicate complaints of an undiagnosed illness manifested by severe tremors.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of a neurological disorder during his service, he is not competent to diagnose or to relate any current neurological disorder to his active service.  As any relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, the Veteran contends that he has a respiratory disability that is related to his service.

On VA chronic fatigue syndrome examination in June 2003, the Veteran denied any recent respiratory infections or pneumonia, but complained of bronchitis.  On PFT examination, he was found to have a minimal obstructive lung defect, but was not diagnosed with any respiratory disorder.

Private treatment records dated in August 2003 indicate diagnoses of acute bronchitis and bronchiolitis.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of a respiratory disability during his service, he is not competent to diagnose or to relate any current respiratory disability to his active service.  As any relationship remains unclear to the Board, the Board finds that another VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in September 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the record shows and the Veteran has indicated treatment at the Washington Iowa Clinic and from private physicians Dr. K. Hamblin, Dr. B. Trippe, Dr. D. Thompson, Dr. S. Mackey, and Dr. D. Shaffer.  Accordingly, the Veteran's private treatment records should also be obtained.

In an August 2011 informal hearing presentation, the Veteran's representative indicated that the Veteran's records from the Social Security Administration were not of record.  However, a review of the claims file indicates that those records were obtained in April 2004 and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice that includes information on how to substantiate all the elements of the claim for service connection for PTSD pursuant to 38 C.F.R. § 3.304(f)(3) (effective July 12, 2010).

2.  Obtain the Veteran's VA treatment records dated since September 2009.

3.  After obtaining the necessary authorization, obtain the Veteran's private treatment records from the Washington Iowa Clinic; Doctors K. Hamblin, B. Trippe, D. Thompson, S. Mackey, and D. Shaffer; and any additional private treatment records identified by the Veteran.  All attempts to secure the records must be documented in the claims folder.

4.  Schedule a VA examination with a psychiatrist or psychologist to determine the nature and etiology of any current acquired psychiatric disorder, including anxiety disorder, depression, and PTSD.  The examiner should review the claims file and should note that review in the report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the April 2003 private opinion.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following opinions:

(a)  Diagnose all current psychiatric disorders and provide a full multiaxial diagnosis pursuant to DSM-IV.  The examiner should specifically state whether or not a diagnosis of PTSD is appropriate and should state whether or not each criterion for a diagnosis of PTSD pursuant to DSM-IV is met.

(b)  For each psychiatric disorder diagnosed, to specifically include PTSD, anxiety disorder, and depression, the examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that each psychiatric disorder was incurred in or is due to or the result of any period of the Veteran's active service, or was present during his service.  The examiner must consider the Veteran's statements and June 2009 testimony, in addition to his statements regarding the incurrence of a psychiatric disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  If a DSM-IV diagnosis of PTSD is warranted, is it at least as likely as not (50 percent or more probability) that any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity during service?  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

(d)  Is there clear and unmistakable evidence that any psychiatric disorder pre-existed the Veteran's active service?

(e)  If so, is it as likely as not (50 percent or more probability) that any preexisting psychiatric disorder underwent a permanent increase in severity beyond the natural progression of the disease, during or as a result of his service?  The examiner should specifically state whether any permanent increase in the underlying pathology was due to the natural progress of the disorder.

5.  Schedule a Gulf War examination for the Veteran's claims for service connection for memory loss and problems concentrating, a neurological disorder causing tremors, and a respiratory disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the February 2003 private opinion.  The rationale for all opinions should be provided.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the examiner should provide the following:

(a)  Diagnose any memory loss or problems concentrating.  State whether or not the Veteran has any memory loss or problems concentrating that are due to an undiagnosed illness, or whether his complaints can be attributed to a known medical causation.  If any claimed disorder is determined to be attributable to a known clinical diagnosis, the examiner should state whether it is at least as likely as not (50 percent or more probability) that any memory loss or problems concentrating were incurred in or are due to or the result of any period of the Veteran's active service.  The examiner must consider the Veteran's statements and June 2009 testimony, in addition to his statements regarding the incurrence of memory loss and problems concentrating, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(b)  Diagnose any neurological disorder that causes tremors.  State whether or not the Veteran has any neurological disorder that causes tremors that are due to an undiagnosed illness, or whether his complaints can be attributed to a known medical causation.  If any claimed disorder is determined to be attributable to a known clinical diagnosis, the examiner should state whether it is at least as likely as not (50 percent or more probability) that any neurological disorder that causes tremors was incurred in or is due to or the result of any period of the Veteran's active service.  The examiner must consider the Veteran's statements and June 2009 testimony, in addition to his statements regarding the incurrence of a neurological disorder that causes tremors, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Diagnose any respiratory disability.  State whether or not the Veteran has any respiratory disability that is due to an undiagnosed illness, or whether his complaints can be attributed to a known medical causation.  If any claimed disorder is determined to be attributable to a known clinical diagnosis, the examiner should state whether it is at least as likely as not (50 percent or more probability) that any respiratory disability was incurred in or is due to or the result of any period of the Veteran's active service.  The examiner must consider the Veteran's statements and June 2009 testimony regarding the incurrence of a respiratory disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

6.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for 
Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


